Title: Richard Cranch to John Adams, 26 September 1781
From: Cranch, Richard
To: Adams, John


     
      Hond. and dear Sir
      Boston Sepr: 26th. 1781
     
     Tho’ I have often wrote to your Excellency, yet I have not had the Happiness of a Line from you since you left us. I have this Day heard that Mr. Codman, who had his mercantile Education under our worthy Uncle Isaac Smith Esqr, will sail tomorrow Morning for Spain. I therefore take the liberty of sending a few Lines by him, tho’ the Conveyance be somewhat circuitous.
     Our Affairs at the Southward wear a very pleasing Aspect at present. The French Fleet under the Count De Grass, consisting of twentyeight Sail of the Line arrived lately at Chessepeak-Bay, and landed three Thousand Men in James River, to reinforce the Marquis De Fayett. General Washington and the Count De Rochambeau with eight Thousand French and American Regular Troops arrived at the Head of Elk, from Rhode Island and North River about the 8th. Instant, where every thing was ready to carry them down the Bay to assist in the great Cause of taking Lord Cornwallis and his Army, and so to free Virginia and the southern States;—an Event that seems in the highest degree probable, nay, we hear from various Quarters that Cornwallis has already proposed Terms on which he would surrender, but which are not accepted. Genl. Green has driven all the Troops that remain in South Carolina, into Charlstown; so that the English hold no other Post in that State at present. Lord Rawdon himself, with a number of others, was taken Prisoner by the Count De Grass’s Fleet in their Passage to Virginia: He was on board a Pacquet bound to England. The General Court, now sitting here, received Information yesterday from Genl. Parsons near N. York, that a large Embarkation is taking place at New York, but he could not learn where they were destin’d. Capt. Newman in the Brig Gates from Amsterdam arrived at Newbury Port last Week in five Weeks. Your Lady received by him your Letter of the 22d of May inclosing your excellent Address to the States General of the United Provinces. I have put it into the Press, and it will be out tomorrow. I had a few Days before met with the same in French, and had just finished a Translation of it when yours came to hand. I have not yet seen Mr. Brush who came Passenger in Capt. Newman, but I hear he brings information that your dear Johnney is gone to Petersbourg with Mr. Dana, and that Master Charles is coming home in Comr. Gellion Gillon. I want much to see Mr. Brush, that I may hear more particularly. Your most amiable Lady and Children were well to day, when I received a Line from her, dictated by unaffected Tenderness to you and the dear Little Boys, requesting me to see Mr. Brush and enquire every thing that he knows concerning you and them. I have not yet been happy enough to see him.—We have not received a Line from you since last October, except the Letter mentioned above.
     The Action between the Dutch Squadron and Admiral Parker on the 5th. Ulto., is worthy the antient Batavian Spirit. I long to see that Spirit fully rouz’d. Time will not permit me to enlarge. I must however give you the Pleasure of letting you know that we are all well in the several Families of Braintree, Weymouth, Hingham &c. longing for the arrival of Comr. Gellion, Capt. Hayden, &c.; when we hope to hear more particularly from you, Cousin Thaxter, &c. In Expectation of which I remain with the highest Esteem and warmest Affection your obliged Friend and Bror.,
     
      Richard Cranch
     
     
      Please to present my kind Regards to Mr. Thaxter and tell him I have wrote to him several times, but have never received an Answer. I fear most of my Letters to You and Him have miscarried.
      P.S. Should the fate of War throw Mr. Codman in your way, and he should want your Assistance I would warmly recommend him as a young Gentleman of a good Family, and worthy of your Notice. His Brother is Partner with Cousin Billy Smith.
      Thursday Morning. 8. o’Clock. As Mr. Codman is not yet gone on board I have enclos’d this day’s Paper.
     
    